UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 29, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.6% Rate (%) Date Amount ($) Value ($) California - 97.6% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,106,200 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,420,060 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,663,550 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 10,000,000 a 11,381,300 Brentwood Infrastructure Financing Authority, Water Revenue (Prerefunded) 5.75 7/1/18 2,250,000 a 2,517,300 California, GO 5.00 8/1/22 5,000,000 5,214,000 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,885,600 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,496,162 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,696,670 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,317,950 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,117,535 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 29,674,500 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 23,089,755 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,882,314 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,562,800 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 35,026,200 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,872,800 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,785,350 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,270,600 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,527,250 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 253,014 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 5,748,400 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,633,808 California Educational Facilities Authority, Revenue (Occidental College) 5.00 10/1/45 500,000 584,600 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 5,844,250 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 7/1/23 135,000 158,065 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,555,650 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,992,342 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,911,664 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,199,440 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,281,180 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,550,005 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,684,475 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,477,891 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,120,410 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,683,460 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/30 750,000 914,363 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,169,515 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 11/15/31 1,150,000 1,392,075 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/43 2,000,000 2,316,620 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 2,610,000 2,654,135 California Infrastructure and Economic Development Bank, Revenue (Academy of Motion Pictures Arts and Sciences Obligated Group) 5.00 11/1/41 2,250,000 2,589,548 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 3,965,000 4,098,422 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 5.25 2/1/17 2,785,000 a 2,908,849 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,645,680 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,205,870 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 8,310,975 California School Finance Authority, Charter School Revenue (Aspire Public Schools - Obligated Group) 5.00 8/1/41 1,750,000 b 1,950,428 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 b 3,761,870 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 6,173,700 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,171,501 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,868,200 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,739,565 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,457,300 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,816,608 California Statewide Communities Development Authority, Revenue (899 Charleston Project) 5.25 11/1/44 2,500,000 2,583,350 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,001,140 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 3,972,805 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,773,810 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,290,938 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,198,237 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,598,480 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,423,568 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,414,750 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,057,200 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,505,500 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) (Prerefunded) 6.00 1/1/19 7,975,000 a 9,101,469 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,325,160 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 2,242,500 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/1/18 15,565,000 a 17,190,764 Eastern Municipal Water District, Water and Wastewater Revenue 5.00 7/1/42 5,000,000 5,919,350 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 4,774,300 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/40 3,500,000 4,022,235 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,849,390 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,791,093 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 7,181,840 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 12,085,625 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,965,588 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 4,029,191 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 4,093,109 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,473,923 Imperial Irrigation District, Electric System Revenue 5.00 11/1/37 2,500,000 2,986,675 Imperial Irrigation District, Electric System Revenue 5.00 11/1/38 1,800,000 2,144,844 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1, Special Tax Revenue (Great Park) 5.00 9/1/44 2,500,000 2,799,825 JPMorgan Chase Putters/Drivers Trust (Series 4354), (Riverside County Transportation Commission, Sales Tax Revenue) Non- recourse 5.25 6/1/21 7,500,000 b,d 9,020,475 JPMorgan Chase Putters/Drivers Trust (Series 4361), (Los Angeles Department of Water and Power, Water System Revenue) Non- recourse 5.00 7/1/20 12,000,000 b,d 14,020,920 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/42 3,420,000 3,821,234 Kaweah Delta Health Care District, Revenue 5.00 6/1/40 2,500,000 2,867,625 Long Beach, Harbor Revenue 5.00 5/15/42 3,500,000 4,115,020 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/29 1,190,000 1,384,315 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/30 1,110,000 1,283,382 Los Angeles County Regional Financing Authority, Revenue (MonteCedro Inc. Project) 5.00 11/15/44 2,000,000 2,276,600 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 5,897,050 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,548,838 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,288,698 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,452,500 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/38 3,500,000 4,076,485 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/38 4,500,000 5,286,735 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,039,331 Los Angeles Harbor Department, Revenue 5.00 8/1/39 2,050,000 2,389,603 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 5,000,000 5,954,600 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,543,500 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/40 2,000,000 2,366,520 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 4,460,891 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.25 9/1/26 2,760,000 3,271,621 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 463,688 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 17,665,000 18,940,236 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/38 1,565,000 1,859,564 Northern California Transmission Agency, Revenue (California-Oregon Transmission Project) 5.00 5/1/39 1,500,000 1,779,420 Oakland Redevelopment Successor Agency, Subordinated Tax Allocation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/36 3,000,000 3,474,210 Oakland Unified School District, GO 6.63 8/1/38 5,000,000 6,137,150 Oakland Unified School District, GO 5.00 8/1/40 3,500,000 3,930,150 Palomar Community College District, GO 0/6.38 8/1/45 15,515,000 e 11,098,810 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,861,270 Pomona Unified School District, GO (Insured; Build America Mutual Assurance Company) 5.00 8/1/39 2,000,000 2,300,520 Poway Unified School District School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 c 6,262,704 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,597,422 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,489,838 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,546,090 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 5,000,000 5,282,000 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,987,800 San Bernardino County, COP (Capital Facilities Project) (Escrowed to Maturity) 6.88 8/1/24 5,000,000 6,653,700 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 3,000,000 3,388,860 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/44 10,000,000 11,551,000 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,855,574 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,029,600 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/23 6,775,000 8,149,105 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,420,380 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 1,000,000 1,242,260 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,391,640 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/32 1,000,000 1,217,270 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Prerefunded) 5.25 5/1/18 4,000,000 a 4,397,920 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,708,200 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 394,488 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/18 1,585,000 1,735,274 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 372,845 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,464,100 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) Santa Margarita Water District Community Facilities District Number 2013-1, Special Tax Revenue (Village of Sendero) 5.63 9/1/43 7,000,000 7,951,300 Santa Margarita Water District Community Facilities District Number 99-1, Special Tax Revenue (Talega) 5.00 9/1/27 1,945,000 2,263,649 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/29 1,500,000 1,726,095 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/30 1,000,000 1,146,760 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,634,097 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,664,711 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,595,943 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,614,020 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 16,055,634 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/25 1,620,000 1,946,965 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,115,000 1,334,477 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/38 2,500,000 2,861,625 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/28 3,000,000 3,647,880 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,000,000 1,000,250 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 8,447,856 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 97.6% (continued) Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,275,550 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,040,160 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,436,970 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,290,579 University of California Regents, General Revenue 5.25 5/15/30 3,000,000 3,716,880 University of California Regents, General Revenue (Prerefunded) 5.25 5/15/17 6,000,000 a 6,412,260 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 3,000,000 a 3,477,360 University of California Regents, Limited Project Revenue 5.00 5/15/42 10,000,000 11,590,900 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 10,000,000 11,463,100 Walnut Energy Center Authority, Revenue 5.00 1/1/27 3,150,000 3,858,876 U.S. Related - 2.0% Guam, Business Privilege Tax Revenue 5.00 11/15/34 6,930,000 7,914,129 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,964,653 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,167,604 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,542,550 Total Investments (cost $912,207,961) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities were valued at $37,064,668 or 3.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,024,520,297 - Liabilities ($) Floating Rate Notes †† - (9,750,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”). The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Trust, after payment of interest on the other securities and various expenses of the Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. NOTES When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At February 29, 2016, accumulated net unrealized appreciation on investments was $112,312,336 consisting of $112,333,880 gross unrealized appreciation and $21,544 gross unrealized depreciation. At February 29, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
